DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (2010/0112898 A1) in view of Cohen (US 2015/0036325 A1).
	Regarding claim 1, Reyes teaches  device (100 fig.1 para 0033) comprising: 2a rod (420 fig.1 para 0033-0034) with a tip extending from an enclosure (200 fig.1 para 0033-0034) 3a motor contained in said enclosure adapted to produce motion of said rod (Electric Motor, 200. fig.1, 210 fig. 2 para 0033-0034,  0037-0038)  4a microcontroller (Oscillator electronic circuit fig.1, 260 fig.2  para 0033-0034, 0037-0038)  enabled to control said motion of said tip to 5simulate a flying .
	Reyes doesn’t expressly teach 4a microcontroller enabled to control “illumination” of said tip to 5simulate a flying bioluminescence organism.
enabled to control “illumination” of said tip to 5simulate a flying bioluminescence organism (see 204, 206 fig.2 para 0014, 0016, and 0018).
	Therefore it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Cohen in the invention to illuminate the flying object on the tip of the flexible support 420 to simulate addition organisms. 
	1 Regarding claim 3, the combination of Reyes and Cohen teaches invention set forth above, combination  further teaches wherein said microcontroller is further enabled to control 2one or more of illumination, non-illumination (see Cohen:  204, 206 fig.2 para 0014, 0016, 0018), motion, pseudorandom position, and 3pseudorandom velocity (see Reyes: Oscillator electronic circuit fig.1, 260 fig.2  para 0033-0034, 0037-0038).  
	Regarding claim 4, the combination of Reyes and Cohen teaches invention set forth above, Reyes further teaches wherein said pseudorandom position and said pseudorandom velocity are within a 360 degree upper hemispherical area for said tip (see Oscillator electronic circuit fig.1, 260 fig.2  para 0033-0034, 0037-0038) the flying object 400 of Reyes can move in any direction (360 Degrees).
	Regarding claim 7, the combination of Reyes and Cohen teaches invention set forth above, Cohen further teaches wherein said tip is not illuminated when at rest (see para 0015; during the daytime, the device will be not be illuminated or moving) .  
	Regarding claim 8, the combination of Reyes and Cohen teaches invention set forth above, Reyes further teaches wherein said enclosure includes water -resistant materials and seals rest (see 200 para 0039).  
	Regarding claim 9, the combination of Reyes and Cohen teaches invention set forth above, Reyes further teaches wherein said enclosure includes a removable ground stake (see 220, 222 fig.5 paragraph 0040).  
(see 102) includes a switch (see 210) connected to said microcontroller (see 204 fig.2 ) adapted to set different device operations  (see 102, 210, 204 fig.5 paragraph 0014-0015).  
	Therefore it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Cohen to use a switch to control the operation of device.
	Regarding claim 11, the combination of Reyes and Cohen teaches invention set forth above, Reyes further teaches wherein said device operations are one or more of motion, illumination, velocity, sleep time, power on, and power off (Oscillator electronic circuit fig.1, 260 fig.2  para 0033-0034, 0037-0038).  
	Regarding claim 12, the combination of Reyes and Cohen teaches invention set forth above, Cohen further teaches further comprising a renewable energy source mounted to said enclosure (see 106, fig.1-2 para 0014).  
	Regarding claim 13, the combination of Reyes and Cohen teaches invention set forth above, Cohen further teaches wherein said renewable energy source is connected to said microcontroller adapted to set different device operations (see 106, 204 fig.1-2 para 0014).
	Regarding claim 14, the combination of Reyes and Cohen teaches invention set forth above, Cohen further teaches wherein said renewable energy source charges a rechargeable battery (see 106, 204, 202 fig.1-2 para 0014).
	Regarding claim 15, the combination of Reyes and Cohen teaches invention set forth above, Cohen further teaches wherein said renewable energy source is a solar cell (see 106, 204 fig.1-2 para 0014).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes (2010/0112898 A1) in view of Cohen (US 2015/0036325 A1) further in view of Lynn US 8,206,007.
	 Regarding claim 5, the combination of Reyes and Cohen teaches invention set forth above, Combination doesn’t expressly teach wherein said rod is detachable.
	In an analogous art Lynn teaches wherein said rod is detachable (see 30, 8 fig. 13 col.2 line-65 col.3 line).
	Therefore it would have been obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Lynn in the invention of Reyes and Cohen to make device more durable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes (2010/0112898 A1) in view of Cohen (US 2015/0036325 A1) further in view of Carter (US Patent 6,851,208 B2).
	Regarding claim 6, the combination of Reyes and Cohen teaches invention set forth above, combination doesn’t expressly teach wherein said microcontroller is programmed such that no two device's period of illumination, position, and velocity are substantially the same.  
	In an analogous art Carter teaches wherein said microcontroller is programmed to such that no two device’s period of illumination, position, and velocity are substantially the same (see col.1 lines 30-45) since Carter teaches very random operation, this would result in no two periods being substantially the same.
	Therefore it would have been obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Carter in the invention of Reyes and Cohen to achieve firefly effect by randomly flashing LEDs.
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (2010/0112898 A1) in view of Cohen (US 2015/0036325 A1) further in view of Morton et al. (US 2017/0358962 A1).
Regarding claim 16, the combination of Reyes and Cohen teaches invention set forth above, combination doesn’t expressly teach wherein said motor includes an assembly of three solenoids mounted to a tilting platform.  
	In an analogous art Morton teaches wherein said motor includes an assembly of three solenoids mounted to a tilting platform (see 22 fig.1-3 para 0021).
	Therefore it would have been obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Morton in the invention of Reyes and Cohen as an alternate motor.
	Regarding claim 17, the combination of Reyes, Cohen and Morton teaches invention set forth above, Morton further teaches  wherein each said solenoid is positioned 120 degrees apart from each other (see 22 fig.1-3 para 0021, fig.5).  
Allowable Subject Matter
Claim 2, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the combination of Reyes and Cohen teaches invention set forth above, combination doesn’t expressly teach  wherein said motor comprises: 2a stationary pin; 3a pendulum comprising a fulcrum resting on said stationary pin; 4a magnet attached to said pendulum; and 5an electromagnetic coil positioned such that when energized, said magnet is deflected away from 6a center position.  
	Hence claim 2 will be deemed allowable if written in independent form.
	Claims 19 and 20 depend on claim 2, hence claims 19 and 20 will also be deemed allowable if claim 2 is written in independent form.
	11 Regarding claim 18, the combination of Reyes and Cohen teaches invention set forth above, combination doesn’t expressly teach wherein said motor includes a first servomotor and a 2second , said first and said second servomotors collectively enabling rotation of said rod in a plurality of dimensions.  
	Hence claim 18 will be deemed allowable if written in independent form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836